IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41322

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 652
                                                )
       Plaintiff-Respondent,                    )     Filed: August 7, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JERRY CRAIG TUDEHOPE,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        GUITIERREZ, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge

PER CURIAM
       Jerry Craig Tudehope was convicted of robbery, Idaho Code §§ 18-6501, 18-6502. The
district court imposed a unified thirty-year sentence with fifteen years determinate. Tudehope
filed an Idaho Criminal Rule 35 motion, which the district court denied. Tudehope appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our


                                               1
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Tudehope’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Tudehope’s Rule 35 motion is affirmed.




                                              2